ITEMID: 001-108007
LANGUAGEISOCODE: ENG
RESPONDENT: UKR
BRANCH: COMMITTEE
DATE: 2011
DOCNAME: CASE OF ORLOV v. UKRAINE
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1
JUDGES: Angelika Nußberger;Ann Power-Forde
TEXT: 4. The applicant was born in 1954 and lives in Odessa.
5. On 13 April 2000 the police detained him on suspicion of illicit possession of drugs. On 19 April 2000 the applicant was released from detention. Throughout the ensuing criminal proceedings he has remained on a written undertaking not to abscond.
6. On 1 September 2000, following the completion of the pre-trial investigations, the case was referred to the Zhovtnevyy District Court of Odessa, which on 31 January 2003 absolved the applicant for lack of proof against him. On 22 April 2003 the Odessa Regional Court of Appeal (“the Court of Appeal”) quashed the above judgment for procedural breaches and remitted the case for retrial.
7. Between 22 January and 15 December 2004 the proceedings were suspended as the applicant absconded and his whereabouts were unknown.
8. On 13 April 2006 the Prymorskyy District Court of Odessa (“the Prymorskyy Court”), to which the case was transferred, found the applicant guilty as charged, sentenced him to one year’s imprisonment and exempted him from the sentence as the charges against him became time-barred. On 20 June 2006 the Court of Appeal quashed that judgment for procedural breaches and remitted the case for retrial.
9. On 12 June 2007 the Prymorskyy Court discontinued the criminal proceedings against the applicant as the charges against him became timebarred. On 18 September 2007 the Court of Appeal quashed the above decision for procedural breaches and remitted the case for retrial. The proceedings are still pending before the Prymorskyy Court.
10. In the course of the proceedings fifty-eight hearings have been adjourned due to the applicant’s, his lawyer’s and the witnesses’ failure to appear or upon the applicant’s or his lawyer’s requests. These delays attributable to the applicant have protracted the proceedings by three years and eight months approximately. Seven hearings have been adjourned due to the absence of the judges. Eighteen hearings have been adjourned due to the witnesses’ failure to appear, in respect of whom the courts have on a number of occasions applied compulsory summonses. Twenty-seven hearings have been adjourned due to the absence of the Polish interpreter, on whose presence the applicant has insisted, even though the domestic courts have established that the applicant has been fully conversant in the language of the proceedings. Three expert examinations have been ordered and have lasted for about two months.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
